Exhibit 10.1

 

Mr. Ziad Ghandour

Principal

TI Capital Management

9200 Sunset Blvd

Penthouse 2

Los Angeles, CA 90069

 

Dear Ziad:

 

This Amendment No. 3 (the “Amendment”) to our Letter Agreement dated October 3,
2003 (“Letter Agreement”) between Syntroleum Corporation (“Syntroleum”) and TI
Capital Management (“Consultant”, and together with Syntroleum, the “Parties”),
as amended by the Letter Agreement dated October 15, 2003 and the Amendment
dated February 2, 2004 to the Letter Agreement, is entered into as of October
25, 2004.

 

Syntroleum, Consultant and Mr. Ziad Ghandour hereby agree to amend the terms of
the Letter Agreement to add the following thereto:

 

Syntroleum will pay Mr. Ziad Ghandour in connection with the closing of a
financing with a Chinese company represented by Bear Stearns & Co. and/or
introduced to Syntroleum before September 20, 2005, either (i) subject to
stockholder approval in accordance with the requirements of the Nasdaq National
Market, a number of shares of Syntroleum common stock equal to such 1% of net
proceeds divided by $5.79 per share (the “Shares”) or (ii) if the stockholder
approval provided for in (i) above has not yet been received, an amount of cash
equal to the market value on the date of such closing of the number of shares
Mr. Ghandour would have received under (i) above; provided, that such closing
occurs by February 1, 2006, or such later date as Syntroleum, in its sole
discretion, may designate. Such payment shall be made promptly after the meeting
of stockholders at which the proposal to approve the issuance of the Shares is
submitted, as provided for below. For the purpose of clarity the following
example is given. If the net proceeds received by Syntroleum from the financing
are $100,000,000 then 1% of such is $1,000,000 which is divided by $5.79 to give
the number of shares to be provided to Mr. Ghandour under (i) above or 172,711
shares. In the event that stockholder approval provided for in (i) above has not
been received or given and the market value of one share of Common Stock on the
date of the closing of the financing is $10 per share, Mr. Ghandour would
receive in lieu of the Shares cash in the amount of $1,727,110.

 

In connection with any issuance of Shares, Syntroleum and Mr. Ziad Ghandour
shall enter into a Registration Rights Agreement substantially in the form of
Exhibit A hereto.

 

Syntroleum agrees to use its reasonable commercial efforts to submit a proposal
to approve the issuance of the Shares to Mr. Ziad Ghandour at the first annual
or special meeting of its stockholders following the date of this Amendment, the
time and place of such annual or special meeting to be determined by Syntroleum
in its sole discretion.

 

It is understood that Syntroleum will not exercise its right to terminate the
Letter Agreement, as amended, for the purpose of avoiding the payment of cash
compensation or issuance of the Shares. However, Syntroleum’s determination of
whether to enter into any agreement or to agree that any agreement results in
the payment of cash compensation or issuance of the Shares shall be in
Syntroleum’s sole discretion.

 

1



--------------------------------------------------------------------------------

Mr. Ziad Ghandour acknowledges that the Shares referred to herein are
“restricted securities” as such term is defined in Rule 144(a)(3) under the
Securities Act of 1933, as amended (the “Securities Act”). He agrees that he has
not and will not make any offer, sale or other transfer of the Shares by any
means which would not comply with applicable law or this agreement or which
would otherwise impose upon Syntroleum any obligation to satisfy any public
filing or registration requirement. He further agrees that he will not offer,
sell or transfer the Shares unless:

 

  (a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition (the “Registration Statement”) and such
disposition is made in accordance with the Registration Statement; or

 

  (b) he shall have notified Syntroleum of the proposed disposition and shall
have furnished Syntroleum with a statement of the circumstances surrounding the
proposed disposition, and, if requested by Syntroleum, he shall have furnished
Syntroleum with an opinion of counsel, reasonably satisfactory to Syntroleum
that such disposition is exempt from registration of such Securities under the
Securities Act or any applicable state, foreign or other securities laws.

 

Mr. Ziad Ghandour acknowledges that Syntroleum is under no obligation to aid him
in obtaining any exemption from registration requirements in connection with a
proposed disposition. He understands and agrees that any disposition of the
Shares in violation of this Agreement shall be null and void, and that no
transfer of the Shares shall be made by Syntroleum or the transfer agent for
Syntroleum’s common stock upon Syntroleum’s stock transfer books or records
unless and until there has been compliance with the terms of this agreement, the
Securities Act, any applicable state and foreign securities law and any other
laws. He agrees that he will not transfer the Securities, other than pursuant to
a Registration Statement or in a transaction that complies with Rule 144, unless
the transferee agrees to be bound by the restrictions on transfer contained
herein.

 

Each certificate representing (i) the Shares and (ii) any other securities
issued in respect of the Shares upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall be stamped or
otherwise imprinted with a legend in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
SYNTROLEUM RECEIVES AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
ACCEPTABLE TO IT THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT.

 

2



--------------------------------------------------------------------------------

Mr. Ziad Ghandour consents to Syntroleum making a notation on its records and
giving instructions to any transfer agent of Syntroleum’s common stock in order
to implement the restrictions on transfer established in this agreement.

 

Mr. Ziad Ghandour represents and warrants to Syntroleum as follows:

 

(a) Experience; Accredited Investor. He is a sophisticated investor and has
experience in evaluating and investing in private placement transactions of
securities in companies similar to Syntroleum so that he is capable of
evaluating the merits and risks of his investment in Syntroleum and has the
capacity to protect his own interests. Further, he recognizes that an investment
in Syntroleum is highly speculative and involves significant risks (including
those identified in the Syntroleum’s filings with the Securities and Exchange
Commission) including a complete loss of such investment. In addition, he is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act, and has accurately completed the questionnaire
attached hereto as Exhibit B. He (i) has no need for liquidity in the investment
in the Shares, (ii) is able to bear the substantial economic risk of an
investment in the Shares for an indefinite period and (iii) could afford the
complete loss of his investment in the Shares.

 

(b) Investment. He is acquiring the Shares for investment for his own account,
not as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof. He has not offered or sold any portion of the
Shares to be acquired by him and has no present intention of reselling or
otherwise disposing of any portion of such Shares either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
nonoccurrence of any predetermined event or circumstance. He understands that
the Shares have not been registered under the Securities Act or qualified under
applicable blue sky or other state securities laws by reason of specific
exemptions from the registration provisions of the Securities Act and the
qualification provisions of applicable blue sky and other state securities laws,
the availability of which depends upon, among other things, the bona fide nature
of the investment intent and the accuracy of his representations as expressed
herein. He understands that no Federal or state agency has passed upon the
Shares or made any finding or determination as to the fairness of the investment
or any recommendation or endorsement of the Shares. He acknowledges that the
Shares must be held indefinitely unless subsequently registered under the
Securities Act or unless an exemption from such registration is available. He is
aware of the provisions of Rule 144 promulgated under the Securities Act, which
permit limited resale of securities purchased in a private placement subject to
the satisfaction of certain conditions. In acquiring the Shares, he is acting on
his own behalf and is not acting together with any other person or entity for
the purpose of acquiring, holding, voting or disposing of the Shares within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended.
Unless he has otherwise notified Syntroleum in writing, he is not a broker or
dealer of securities, nor is he the beneficial owner of 5% or more of the
outstanding shares of Syntroleum’s

 

3



--------------------------------------------------------------------------------

common stock. He has not prior to the date hereof directly or indirectly,
through related parties, affiliates or otherwise (a) sold “short” or “short
against the box” (as those terms are generally understood) any equity security
of Syntroleum; or (b) otherwise engaged in any transaction which involves
hedging of its position in, or reducing of its economic exposure to, the
securities of Syntroleum.

 

(c) Access to Data. He has read carefully and understands this agreement and has
consulted with his own attorney, accountant or investment advisor with respect
to the investment contemplated hereby and its suitability for him. He has
received a copy of the Syntroleum’s filings with the Securities and Exchange
Commission since January 1, 2004. He has had an opportunity to discuss
Syntroleum’s business, management and financial affairs with its management and
has had the opportunity to review Syntroleum’s facilities. He also has had
opportunity to ask questions of officers of Syntroleum.

 

THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF OKLAHOMA, UNITED STATES OF AMERICA, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

 

Except as amended by this Amendment, the Letter Agreement shall remain in full
force and effect.

 

This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of the signature page of this Amendment by facsimile transmission
shall be equally as effective as delivery of a manually executed counterpart of
this Amendment.

 

4



--------------------------------------------------------------------------------

If the above is consistent with our understanding of the agreement between
Syntroleum, Consultant and Mr. Ziad Ghandour, please sign below and return to
the undersigned.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

TI CAPITAL MANAGEMENT

 

SYNTROLEUM CORPORATION

9200 Sunset Blvd – Penthouse 2

 

4322 South 49th West Avenue

Los Angeles, CA 90069

 

Tulsa, OK 74107

By:

 

/s/ Ziad Ghandour

--------------------------------------------------------------------------------

 

By:

 

/s/ John B. Holmes, Jr.

--------------------------------------------------------------------------------

   

Ziad Ghandour

     

John B. Holmes, Jr.

   

Individually and as Principal

     

President and COO

   

of TI Capital Management

       

Date: October 25, 2004

 

Date: October 25, 2004

 

5